THEATTORNEYGENEECAL
                          OF’ TEXAS




                           March 1, 1962

Honorable Bill Pemberton        Opinion No. W-1268
County Attorney
Hunt County                     Re:   Does Article  286, V.P.C.,
Greenville,  Texas                    apply to keepers of drug
                                      stores as set out in
Dear Mr. Pemberton:                   Article  287, V,P.C.?
         We have your letter   requesting   an opinion   on the
following   question:
           “Does Article 286s. Vernon’s Annotated
        Penal Code which concerns the prohlbltlon
        of the sale of goods on both the two oon~-
        secutlve days of Saturday and Sunday within
        the State of Texas apply to keepers of
        drug stores as set out in Article  287 VAPASC
        of the State of Texas?”
         Seation 1 of Senate Bill 35, Flrst Called Session,
57th Legislature      (Art* 286a, V.P.C.),   lists   the items which
cannot be sold on the two consecutive        days of Saturday and
Sunday. Nowhere within the enumerated           items do we find
drugs, medicines,      foods, or newspapers,      Attorney General’s
Opinion No, O-2293 sets out the items that drug stores are
privileged    to sell.     A copy of that opinion Is attached
hereto,    We affirm that opinion herein.        Under the provi-
sions of Article      287, Vernon18 Penal Code, keepers of drug
stores are exempt from Article       286, VIPcCc, whioh prohibits
the sale, barter,      or opening of a place of business for the
purpose of traffio      or public amusement.
         Inasmuch as Section 5a of Article  286a specifically
does not repeal Articles    286 and 287, we hold that drug
stores do not come within Its prohibition    Insofar as dtWgS,
medicines,   foods, or newspapers are concerned,   and that
Articles   287 and 286 apply to that business,
    Hon. Bill   Pemberton        Page 2      '    Opinion NO* ~~-1268


                            SUMMARY


.               AxvtioZe g86as VemonCs Penal CodeS does
             not cover 06 apgClyto keepers of drug stores&
                                   Very truly    yours,




                                   BY
                                     Norman V. Suarez
                                     Asslstant Attorney   General
    NVS:sh
    Enclosure
    APPROVED:
    OPINIONCO-E
    w,, V. Geppert, Chairman
    Charles Hewel
    ISan Williams
    Jim Broadhurat
    REVIEWEDFOR TKE ATTORNIEY
                            GENERAL
    BY: Houghton Brownlee&,